DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 3/5/2021.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Claim Objections
Claims 1, 5, 8-15 are objected to because of the following informalities:  
Claim 1 line 4, “in response to monitoring …” may read “in response to the monitoring …”; line 7, 14 respectively, “in response to determining …” may read “in response to the determining …”.
Similarly, for claim 8 lines 7, 9, 10, 15; 
Similarly, for claim 15 lines 5, 7, 9, 14.
Claim 5 line 1, “wherein determining that …” may read “wherein the determining that …”.
Claim 9 lines 1-2, “wherein determining …” may read “wherein the determining …”.
Claim 10 line 2, similarly, claim 11 line 2, claim 12 line 2, claim 13 line 2, claim 14 line 2, “in response to determining …” may read “in response to the determining …”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 recites “determining, by the network equipment, a key performance indicator impact associated with the unintentional network abnormality”. It is not clear applicant intended to recite, determining … a key performance impact of indicator …, or determining … impact of a key performance indicator … Applicant is suggested to clarify the claim language. For examination, the claim is interpreted as determining … impact of a key performance indicator …

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al (US20180109975A1, hereinafter, "Kalliola"), in view of Kesin et al (US20170099311A1, hereinafter, “Kesin”).
Regarding claim 1, Kalliola teaches:
A method (Kalliola, discloses method of detection and mitigation of signaling anomalies in wireless network, see [Title], [Abstract]), comprising: 
monitoring, by network equipment comprising a processor, a network activity associated with a communication between the network equipment and a first user equipment via a network (Kalliola, Fig. 1 shows access nodes 110, 112 (i.e. network equipment) with traffic analysis module, and terminal device 120 (i.e. user equipment), and [0033] In order to detect the signalling storms in the radio access network, one or more traffic analysis modules 140, 142 may be configured to monitor traffic (i.e. network activity) in the radio access network, e.g. in an access node 110, 112 and to search for signatures of signalling storms from the traffic. And see Fig. 9, 10 for processing circuitry); 
in response to monitoring the network activity, determining, by the network equipment, that a network abnormality associated with the network has occurred, wherein the network abnormality is an abnormal access behavior (Kalliola, [0034] Referring to FIG. 2, the process may comprise: receiving (block 200), in a first local traffic analysis module, configuration parameters from a second local traffic analysis module or from a central traffic analysis module connected to a plurality of local traffic analysis modules; monitoring (block 202), by a first traffic analysis module by using machine learning and the received configuration parameters, traffic in a radio access network of a wireless communication system; detecting (block 204), in the monitored traffic on the basis of the configuration parameters, an anomaly causing a control plane signalling load (i.e. network abnormality)); 
in response to determining that the network abnormality has occurred, determining, by the network equipment, an impact of the network abnormality to a second user equipment connected via the network (Kalliola, [0002] User equipment (UE) connectivity in a mobile network is dependent on a functioning control plane of an air interface between UE and an access node such as a base station or (evolved) Node B. The control plane may become overloaded by atypically high signalling load caused by malicious or incorrectly configured UE. This overload condition may in some instances be called a signalling storm. And [0034] FIGS. 2 and 3 illustrate some embodiments for detecting anomalies representing the signaling storms. And [0054] Upon detecting the anomaly, the local traffic analysis module may report the anomaly to the central traffic analysis module. The report may specify the detected anomaly, e.g. the signalling storm, and additionally include data on the basis of which the detection was made. Examiner notes, signaling storm will cause overload to the network, i.e. impact of network abnormality to a second UE); 
based on the impact of the network abnormality to the second user equipment, determining, by the network equipment, a response protocol to address the network abnormality, wherein the response protocol comprises a protocol to mitigate a subsequent network abnormality (Kalliola, [0034] and in response to said detecting, taking (block 206) an action to mitigate the anomaly and reporting information on the anomaly to the central traffic analysis module. Also see Fig. 8, steps 814-830 are interpreted as protocol to mitigate the anomaly of signaling storm of UE to the network. Examiner further notes in this case, a protocol is interpreted as an established procedure, flow, method etc); 
While Kalliola teaches the main concept of the invention of detecting anomaly of signaling storm in access to network by UE, but Kalliola does not specifically teach the following, however in the same field of endeavor Kesin teaches:
and in response to determining the response protocol, performing, by the network equipment, an action to mitigate the network abnormality based on a number of times the network abnormality has been determined to have occurred (Kesin, discloses detecting network anomaly in a network, [Abstract]. And [0152] The disclosed methods discuss a variety of potential responses to detecting an anomaly. The methods can use a variety of responses when an anomaly is detected... an initial anomaly detection will cause a user to be flagged as anomalous, and only after a certain number of flags (i.e. based on a number of times the network abnormality has been determined to have occurred) is reached within a period of time will additional action be taken).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kesin in the detecting and mitigating anomalies in a radio access network of Kalliola to provide warning as notification and security measures only when number of internal flags has reached a threshold. This would have been obvious because the person having ordinary skill in the art would have been motivated to automatically take security measures to prevent unauthorized network access (Kesin, [Abstract], [0145], [0152]). 

Regarding claim 4, Kalliola-Kesin combination further teaches:
The method of claim 1, wherein the network equipment is first network equipment, wherein the impact is a first impact, and further comprising: determining, by the first network equipment, a second impact to second network equipment that is part of the network (Kalliola, Fig.2 shows traffic analysis module 140 and 142. It is obvious to one ordinary skilled in the art that impact of anomalies of cell 102 to another network cell 100 caused by signaling storm from one UE (e.g. 121), and [0033] As described above, the signalling storms in a radio access network may cause performance degradation in the radio access network and the service capability of the communication system including the radio access network of access nodes 110, 112 and the core network 130. In order to detect the signalling storms in the radio access network, one or more traffic analysis modules 140, 142 may be configured to monitor traffic in the radio access network, e.g. in an access node 110, 112 and to search for signatures of signalling storms from the traffic).  

Regarding claim 5, Kalliola-Kesin combination further teaches:
The method of claim 1, wherein determining that the network abnormality has occurred is based on determining that a phishing attack has occurred (Kesin, [0050] While a username and password provide basic network security to prevent unauthorized access by some individuals, there remains a need for a security system to detect network intrusions after this front line of defense has been breached. For example, a username and password might be stolen by a hacker through phishing, social engineering, …).  

Regarding claim 8, claim 8 recites A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor (Kalliola, discloses detection and mitigation of signaling anomalies in wireless network, see [Title], [Abstract]. And [0006] the apparatus comprises at least one processor and at least one memory comprising a computer program code), facilitate performance of operations, comprising: performing method steps substantially similar to the method steps of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 15, claim 15 recites A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (Kalliola, discloses detection and mitigation of signaling anomalies in wireless network, see [Title], [Abstract]. And [0006] the apparatus comprises at least one processor and at least one memory comprising a computer program code, and [0082] the computer program may be stored on a computer program distribution medium readable by a computer or a processor), facilitate performance of operations, comprising: performing method steps substantially similar to the method steps of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 1, further in view of Stuck et al (US20210320928A1, hereinafter, “Stuck”).
Regarding claim 2, Kalliola-Kesin combination teaches:
The method of claim 1, 
The combination of Kalliola-Kesin does not explicitly teach, in the similar field of endeavor Stuck teaches:
further comprising: determining, by the network equipment, that the network abnormality is an unintentional network abnormality (Stuck, discloses detect and mitigate security event/anomalies on aircraft networks, [Title]/[Abstract]. And [0006] Another feature of the present disclosure's system and method is the detection of network events that are not related to a cyber-attack, but rather arise from anomalies induced by other unintentional interactions among devices on the aircraft's networks).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Stuck in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to detect network events that will arise from unintentional anomalies of unintentional interactions among devices on the aircraft networks. This would have been obvious because the person having ordinary skill in the art would have been motivated to detect and warn anomalous network activity for alerting/protecting an aircraft network (Stuck, [Abstract], [0001]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin-Stuck combination as applied above to claim 2, further in view of Nair et al (US20170310546A1, hereinafter, “Nair”).
Regarding claim 3, Kalliola-Kesin-Stuck combination teaches:
The method of claim 2, 
The combination of Kalliola-Kesin-Stuck does not explicitly teach, in the same field of endeavor Nair teaches:
further comprising: determining, by the network equipment, a key performance indicator impact associated with the unintentional network abnormality (Nair, discloses digital network assistant for detecting, identify and remediate network anomalies, [Abstract]. And [0042] Third, the digital network assistant monitors for short term variability (or spiking) anomalies. These anomalies are characterized by a consistently high number of short term spikes in key performance indicators that are too brief to take averages for the key performance indicator out of specification, but may impact user experience or indicate more severe underlying problems in the network).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nair in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin-Stuck to characterizing anomalies in key performance indicators with impact of user experience. This would have been obvious because the person having ordinary skill in the art would have been motivated to determine key performance indicators for the network to identify, detect network anomalies (Nair, [Abstract]). 

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 1, 8 respectively, further in view of Nair et al (US20170127285A1, hereinafter, “NairS”).
Regarding claim 6, Kalliola-Kesin combination further teaches:
The method of claim 1, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor NairS teaches:
wherein the first user equipment is determined to be a fraudulent user equipment mimicking the first user equipment (NairS, discloses preventing attacks from false base stations, [Title]. And [0049] FIG. 4 illustrates a scenario in which a false, e.g. malicious, eNB 420 may spoof a conventional UE 410, e.g. by mimicking a legitimate eNB. In a step 4-1 the UE 410 directs an attach request to the false eNB).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of NairS in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to identifying a false eNB mimicking a legitimate eNB. This would have been obvious because the person having ordinary skill in the art would have been motivated to prevent attacks from false base stations (NairS, [Abstract], [0049]).

Regarding claim 12, Kalliola-Kesin combination teaches:
The system of claim 8, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor NairS teaches:
wherein the operations further comprise: in response to determining that the network abnormality has occurred, sending suggestion data, representative of a suggestion to modify a power cycle, to the first user equipment (NairS, [0042] In some cases it is possible that the RAN may fail to connect to the HSS or to obtain the authorization vector to authenticate the UE, ... In such conditions, the MME responds to the UE with appropriate error codes, sometimes referred to as EPS Mobility Management (EMM) cause values or EMM error codes. Some EMM cause values may cause the UE to effectively lock itself out of further attach attempts. Such EMM cause values may be referred to herein as lockout codes. The locked state of the UE may persist until the UE is reset, e.g. by cycling power).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of NairS in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to power cycle UE for reset. This would have been obvious because the person having ordinary skill in the art would have been motivated to reset the UE by cycling power of UE to exit locked state to prevent attacks from false base stations (NairS, [Abstract], [0042]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 1, further in view of Van Rensburg (US20200265136A1, hereinafter, “Van Rensburg”).
Regarding claim 7, Kalliola-Kesin combination teaches:
The method of claim 1, 
The combination of Kalliola-Kesin does not explicitly teach, in the similar field of endeavor Van Rensburg teaches:
wherein the first user equipment is determined to be associated with a telemarketing call (Van Rensburg, discloses applying a machine learning algorithm to the received marketing campaign associated data that determines anomalies associated with a subset of users of the plurality of users, see [Abstract]. And [0047] As such, the monitoring system 120 may automatically initiate an electronic communication, e.g., a telephone call, to a telemarketing source to obtain additional information regarding the marketing content, or to determine whether a marketing campaign directed by the telemarketing source to the user has triggered an anomaly associated with a potential data breach, or to identify potential sources of data breach). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Van Rensburg in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to determine anomalies of telemarketing campaign associated with users. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify source of data breach based on marketing content for detection of data breach associated with user (Van Rensburg, [Abstract], [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 8, further in view of Buck et al (US20200389491A1, hereinafter, “Buck”).
Regarding claim 9, Kalliola-Kesin combination teaches:
The system of claim 8, wherein the first user equipment is a vehicle (Kalliola, [0002] User equipment (UE) connectivity in a mobile network is dependent on a functioning control plane of an air interface between UE and an access node such as a base station or (evolved) Node B. ... In addition to degrading connectivity, the signalling storm may cause devastating impact for safety-critical communications such as vehicle-to-vehicle communications), 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Buck teaches:
and wherein determining the response protocol is based on an indication that the vehicle is not associated with a subscription to network services of the network (Buck, [0079] If the user (i.e. vehicle in view of Kalliola in vehicle-to-vehicle communications) is not found 706 to be the authenticated user, the method 700 may include distributing 708, by the security application 122, notification of failed authentication to the subscribing applications 124 or services (i.e. not associated with a subscription to network services of the network). If the user of the device 104 is found 706 to be the authenticated user by the secure context 120 or the security component 121, then either (a) no action is taken … (i.e. action is taken if user is not authenticated)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Buck in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to notify user of failed authentication to subscribing application or services. This would have been obvious because the person having ordinary skill in the art would have been motivated to take action if the user of device is found not authenticated for mobile device security (Buck, [Abstract]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 8, further in view of Nair et al (US20170310546A1, hereinafter, “Nair”).
Regarding claim 10, Kalliola-Kesin combination teaches:
The system of claim 8, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Nair teaches:
wherein the operations further comprise: in response to determining that the network abnormality has occurred, sending suggestion data, representative of a suggestion, to the first user equipment (Nair, [0031] It is yet another function of digital network assistant 202 to track detected anomalies and how they are resolved. ...Then, if a similar drop in throughput is observed with similar logging data in the future, digital network assistant 202 can suggest “revert eNodeB firmware” as a potential action to resolve the anomaly to user 214. And [0045] Once an anomaly has been detected, processing proceeds to step 308, where a digital string for the anomaly is identified. Broadly, a digital string comprises an anomaly and one or more action/actor tuples which are suggested to remediate the anomaly).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Nair in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to detect network anomalies and assisting the user in carrying out remediation action. This would have been obvious because the person having ordinary skill in the art would have been motivated to detect network anomalies and suggest user device for remediation action (Nair, [Abstract]). 

Claims 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above, further in view of Wang et al (US20180035364A1, hereinafter, “Wang”).
Regarding claim 11, similarly claim 16, Kalliola-Kesin combination teaches:
The system of claim 8, the non-transitory machine-readable medium of claim 15,
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Wang teaches:
wherein the operations further comprise: in response to determining that the network abnormality has occurred, sending a text message to the first user equipment comprising information indicating that the network abnormality is occurring between the first user equipment and the network equipment (Wang, discloses device and method for response to faked base station. And [0017] The present technology generally relates to a mechanism, … that responds to a detection of a faked BS. The response may include an alert or notification, such as a text message, to selected UE that are nearby the faked BS).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to provide a text message to alert user equipment for faked base station. This would have been obvious because the person having ordinary skill in the art would have been motivated to alert the selected UE for the faked base station to protect the UEs (Wang, [Abstract]). 

Regarding claim 17, Kalliola-Kesin combination teaches:
The non-transitory machine-readable medium of claim 15, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Wang teaches:
wherein the action comprises calling the first user equipment (Wang, discloses device and method for response to faked base station. And [0017] The present technology generally relates to a mechanism, … that responds to a detection of a faked BS. The response may include an alert or notification (i.e. calling), such as a text message, to selected UE that are nearby the faked BS).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wang in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to provide an alert to user equipment for faked base station. This would have been obvious because the person having ordinary skill in the art would have been motivated to alert the selected UE for the faked base station to protect the UEs (Wang, [Abstract]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 8, further in view of Fiszman et al (US20070150934A1, hereinafter, “Fiszman”).
Regarding claim 13, Kalliola-Kesin combination teaches:
The system of claim 8, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Fiszman teaches:
wherein the operations further comprise: in response to determining that the network abnormality has occurred, assigning an internet protocol address to the first user equipment (Fiszman, [0012] an event detected change in network state may be indicative of a threat... The defense center (108), aided by the TPS (106) detects anomalous behavior of a user (120), and identifies the IP address that the UE (102) has been assigned. The defense center (108) signals the PDF (116) about the anomalous behavior on the IP address, and indicates the severity of the threat and type of threat to the PDF. The PDF then queries the IdM (110) to find the identity of the user and the assigned IP address to the UE (102), as well as the IP address and physical port that the assigned IP address is connected to).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Fiszman in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to assign IP address to UE. This would have been obvious because the person having ordinary skill in the art would have been motivated to assign IP address to the UE so that identity of the user can be associated with IP address and identified for anomalous behavior detected (Fiszman, [Abstract]). 

Claims 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claims 8, 15 respectively, further in view of Jiang (US20180206287A1, hereinafter, “Jiang”).
Regarding claim 14, Kalliola-Kesin combination teaches:
The system of claim 8, 
The combination of Kalliola-Kesin does not explicitly teach, in the similar field of endeavor Jiang teaches:
wherein the operations further comprise: in response to determining that the network abnormality has occurred, sending a network rejection code to the first user equipment (Jiang, discloses method for controlling states of user equipment, [Abstract]. And [0092] determining, by the base station, whether to allow the UE to switch to the connection state according to the switching reason information, and generating the state switching instruction if it is determined that the UE is allowed to switch to the connection state... It is to be noted that if the base station determines that the UE is not allowed to switch to the connection state, a rejection switching instruction (i.e. rejection code) is generated and sent to the UE).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jiang in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to generate and sending rejection switching instruction to UE when the UE is not allowed to switch the connection state. This would have been obvious because the person having ordinary skill in the art would have been motivated to control user equipment when the UE does not meet requirement for switching connection state (Jiang, [Abstract], [0092]). 

Regarding claim 18, Kalliola-Kesin combination teaches:
The non-transitory machine-readable medium of claim 15, 
The combination of Kalliola-Kesin does not explicitly teach, in the similar field of endeavor Jiang teaches:
wherein the action comprises sending a configuration script to the first user equipment (Jiang, [0055] obtaining configuration information of a designated bearer that is a bearer capable of transmitting traffic data in an inactive state, wherein the configuration information of the designated bearer is used to indicate a traffic type of the traffic data corresponding to the designated bearer; sending, an inactive state instruction carrying the configuration information of the designated bearer, to the UE. And [0062] In step 302, the base station sends an inactive state instruction to the UE, wherein the inactive state instruction carries the configuration information of the designated bearer).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Jiang in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to provide configuration information to UE. This would have been obvious because the person having ordinary skill in the art would have been motivated to control user equipment for switching connection state (Jiang, [Abstract], [0055]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 15, further in view of Daijavad et al (US20160373941A1, hereinafter, “Daijavad”).
Regarding claim 19, Kalliola-Kesin combination teaches:
The non-transitory machine-readable medium of claim 15, 
The combination of Kalliola-Kesin does not explicitly teach, in the similar field of endeavor Daijavad teaches:
wherein the action comprises reducing a quality of service associated with the first user equipment (Daijavad, discloses techniques for reconfiguring mobile networks based on network state information, [Abstract]. And [0034] The desired network reconfiguration action could be dependent on the nature of the network status. Network status could indicate that the network is heavily utilized or likely to be heavily utilized and may require a reconfiguration on which the traffic entering the network is controlled, e.g., by discarding or delaying some of the traffic... Such a desired network reconfiguration can include actions such as, ..., (a) downgrading the quality of video or pictures sent to a specific user equipment(s); …).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Daijavad in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to downgrading the quality of video or pictures sent to UE. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform desired network reconfiguration action to optimize the network (Daijavad, [Abstract], [0034]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola-Kesin combination as applied above to claim 15, further in view of Adams (US20210185075A1, hereinafter, “Adams”), and further in view of Giannopoulos (US20190098047A1, hereinafter, “Giannopoulos”).
Regarding claim 20, Kalliola-Kesin combination teaches:
The non-transitory machine-readable medium of claim 15, 
The combination of Kalliola-Kesin does not explicitly teach, in the same field of endeavor Adams teaches:
wherein the action is a first action, and wherein the first action comprises automating a second action to mitigate the abnormal access behavior (Adams, [0035] Furthermore, enhanced protection module 112c may store instructions and/or data that may cause and/or be used by message security platform 110 to perform one or more enhanced protection actions (e.g., informative protection actions, active protection actions, automated protection actions, and/or other actions, which may include sending alerts to users, ...) (i.e. second action)), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Adams in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin to automate protection actions. This would have been obvious because the person having ordinary skill in the art would have been motivated to identify compromised domains within a supply chain network and executing enhanced protection actions accordingly to protect enterprise security (Adams, [Abstract], [0002]). 
The combination of Kalliola-Kesin-Adams does not explicitly teach, in the same field of endeavor Giannopoulos teaches:
wherein the abnormal access behavior is a zero-byte failure (Giannopoulos, discloses suppressing malicious transmissions by overriding frames on a Controller Area Network (CAN) bus, [Abstract]. And [0054] In step 510, the override ECU transmits a predetermined sequence of bits on the CAN bus during transmission of a DLC field of the frame…, for a hacked ECU to impart damage on the CAN bus, the hacked ECU would transmit a frame having a malicious data payload, which would require the DLC field indicate a non-zero value. In the CAN protocol, the non-zero value may include at least a recessive bit representing a logical 1. Therefore, because a logical 0 is a dominant bit and a logical 1 is a recessive bit, the override ECU transmitting a bit value of “0000” and representing a zero-byte data payload may override the frame with a non-zero DLC field currently being transmitted by the hacked ECU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Giannopoulos in the detecting and mitigating anomalies in a radio access network of Kalliola-Kesin-Adams to identify zero-byte data transmission by hacked ECU. This would have been obvious because the person having ordinary skill in the art would have been motivated to suppress malicious transmissions on a CAN bus (Giannopoulos, [Abstract]).

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Ranjbar et al (US20200021994A1) discloses method for detection of a distributed attack in a wireless network to which multiple wireless devices are connected via network nodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436